Exhibit 10.7

Synlogic, Inc.

200 Sidney Street, Suite 320

Cambridge, MA 02139

FIRST AMENDMENT TO

OFFER LETTER

This FIRST AMENDMENT TO OFFER LETTER (this “First Amendment”), amending the
Offer Letter dated June 22, 2016 (the “Offer Letter”), by and between SYNLOGIC,
(the “Company”), and DR. AOIFE BRENNAN (“Employee”), is entered into as of
November 7, 2016 by and between the Company and the Employee. Capitalized terms
used herein which are not defined herein shall have the definition ascribed to
in the Offer Letter.

RECITALS

WHEREAS, the Company and the Employee have previously entered into the Offer
Letter; and

WHEREAS, the Company and the Employee desire to amend the Offer Letter on the
terms and conditions set forth herein.

OFFER LETTER

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein and in the Offer Letter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.    Sign-on Bonus. The Employee’s one-time sign-on bonus shall change from
$50,000 to $85,000, which amount shall be grossed up for taxes. The Company has
previously paid the Employee $50,000 in sign-on bonus. The remaining amount of
the sign-on bonus along with the gross-up amount shall be paid to the Employee
in the payroll payment. The sign-on bonus as set forth herein shall be
reimbursed in its entirety should the Employee leave the Company within
12-months of the First Amendment Date or are terminated by the Company for
Cause.

2.    Except as expressly modified by this First Amendment, the Offer Letter
shall remain unmodified and in full force and effect.

3.    This First Amendment may be executed in any number of counterparts and
signatures delivered by facsimile, each of which shall be deemed an original,
but all of which together shall constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have amended this First Amendment to the
Offer Letter as of the date first written above.

 

EMPLOYEE     SYNLOGIC, INC. By:  

/s/ Aoife Brennan

    By:  

/s/ Todd Shegog

Name:   Aoife Brennan     Name:   Todd Shegog       Title:   CFO Address for
Notice:      

 

      Date: November 7, 2016      